DETAILED ACTION
This Office action is in response to the original application filed on 02/01/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 19 are objected to because of the following informalities:  
Regarding claim 1, “correlated with service quality management data” should be -- correlated with the service quality management data -- (line 14);
Regarding claim 12, “correlated with service quality management data” should be -- correlated with the service quality management data -- (line 4);
Regarding claim 19, “possible root cause” should be -- the possible root cause -- (line 8, line 10); and
Regarding claim 19, semicolons appear to be missing at the end of the first and third limitations (lines 2, line 5).
Appropriate corrections are required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,938,624 (US 10938624 B2, hereinafter “Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broader in every aspect than the corresponding claims of Patent (US 10938624 B2) and are therefore anticipated by claims 1-16 of Patent (US 10938624 B2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claims 1 and 12, the claims recite “the second faults” (line 16, line 6).  There is insufficient antecedent basis for this limitation in the claims, which makes the metes and bounds of the claims unclear.

Regarding claims 1 and 12, the claims recite “faults in the fault management data that affect the service quality management data” (lines 21-22, lines 11-12).  It is indefinite as to whether the aforementioned phrase refers to the silent faults that affect the service quality management data or all faults that affect the service quality management data. 

Regarding claims 2-11 and 13-18, which claim dependency from claims 1 and 12, they are rejected for the same reasons as set forth in the rejection of claims 1 and 12 above.

Regarding claim 19, the claim recites “fault management data for which the root cause is known” (line 4) and “possible root cause of fault management data for which the root cause is not known” (lines 6-7).  It is unclear as to how the fault management data can have both known root cause and unknown root cause at the same time.

Regarding claim 20, which claims dependency from claim 19, it is rejected for the same reasons as set forth in the rejection of claim 19 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Berg (US 5872911 A: Method and System of Service Impact Analysis in a Communications Network), Meyer et al. (US 2017/0019312 A1: Network Analysis and Management System), Schnegelberger et al. (US 9313091 B1: Analytics Platform for Automated Diagnosis, Remediation, and Proactive Supportability), Agrawal et al. (US 2009/0177354 A1: Method for Vehicle Fault Diagnosis Using Audio Sensors), and Gutierrez, Jr. et al. (US 9807229 B1: Wireless Customer Experience Fault Analytics System and Method of Operation)
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446